Per Owriam.
Suit upon a note by the payee against the maker. The note was filed with the complaint, and thus became a part of it.
The defendant answered that the note had been transferred by delivery, before the commencement of the suit, to one Cooper, whose Christian name was to him unknown. He appended interrogatories to the plaintiff, calling upon him to state if such were not the fact, and added an affidavit for a continuance, on the ground that he could not prove the alleged transfer of the note by any one else, and that he expected “to elicit facts by the answer to the above interrogatories material to him on the trial,” touching the fact of such transfer. He swore that he had been informed and believed the fact alleged in the answer to be true.
The Court sustained a demurrer to the answer, refused the continuance asked, and, the defendant refusing to answer further, heard the cause and gave judgment for the plaintiff for the amount of the note, &c.
It seems to us that the answer was too uncertain, and might have been set aside on motion. This being so, we shall not disturb the judgment of the Court below. *343No motion, on written canses filed, was made for a new trial.
A. W. Scmdford, J. II. Jones, A. Steele, and II. D. Thompson, for the appellant.
J. W. Sansberry, for the appellee.
The judgment is affirmed with 10’ per cent, damages and costs.